Title: From John Adams to John Quincy Adams, 8 December 1817
From: Adams, John
To: Adams, John Quincy



My dear Son
Q. Decr 8. 17

Nature did not make me of a jealous disposition; but a dismal experience has made me Suspicious of myself, not less than of others. I often Suspect myself, and that my Imagination deceives me; that I mistake posibilities for probabilities and Non Entities for probabilities; that I See “Au dessous des cartes” many things which in reality may not be there.
Masons and Austins are Old South Sisterhood and Brotherhood Families; may there not be some temporal feelings of Emutation between these great Spiritual Houses? There are young Men of Promise arising in both. And may not old Benjamin, the once Grand Monarque of Sansculotism Still cherish a hope of being His Excellency the Governor of the Commonwealth of Massachusetts.?
The sudden renunciation by the Federalists, of their own Nomination of Mr Mason, as soon as they Suspected that the Republicans would unite in him, was very natural and Simple. Nothing was less coveted by the former than Coalition or Union or harmony. Their Power, if not the Existence of their Party depended on their preserving a marked line of Separation, a perpetual barrier, between them and their and the opponents: Masons Character is unstained. He is not partial to the English nor intemperately prejudiced against the French. He did not condemn the late War but explicitly disapproved the Opposition to it, by discouraging Enlistments Loans Privateering and was quite disgusted with the Hartford Convention. In short the only wonder is that he was ever nominated. The Truth is it was not expected that the other Party would vote for him, They thought the Republicans as exclusive, unsocial and uncharitable as themselves, and that they would vote for none but one of their own Prostitutes though Sure of losing their Votes.
Mr Loyds character is also untainted. His Talents are acknowledged. He Studies and Strives to appear and to be impartial; but he is not. His Byas is English, as that of his Father, his Uncle his Sister Fitch and her Husband my very good Friend Sam and all his relations, was. They had the habitual Feelings of the English national Church and State. Mr Loyd is also a great Admirer of Mr Cabot, Mr Mason not so great.
I know not what to Say of the Spring Elections. The private Characters of the present Governor and Lieutenant Governor are So amiable that it will be difficult to change. And other Gentlemen equally popular, either cannot be found or Will not Stand.
Mr Sears and his Lady Mr Masons Daughter are to Winter at Washington and you may make them all your Friends if you please. I hope they all are So now.
Your Sons have been with Us, the latter half of last Week, and are all good. Mr Jeffersons Correspondence will be an Advantage as well as pleasure.
All well. Love and respect as Usual. kind regards to Mr Mason. / from your affectionate Father
John Adams
N. B. I ought to have added that Mr Mason is as decided an Advocate for the Union of the States, and as vigorous an abhorrer, of Disunion Seperation and Division as you and I are
J. A.Dec. 10. Thanks for the Tableau parlant of American felicity, which gave me a momentary Sensation like that of Theophrastus who at one hundred and Seven, bitterly lamented, that he was called out of this World, when he had but just learned to live in it. But I have no Serious regrets. I have enjoyed and Suffered as much as any of my Great Grandsons will. I wish not nature changed and am willing to Submit to mine

J. A.